                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


THE ESTATE OF LALIAH SWAYZER, et al.,

                             Plaintiffs,

              v.                                          Case No. 16-CV-1703

DAVID A. CLARKE, JR, et al.,

                             Defendants.


                                           ORDER


        On November 13, 2018, the court held a telephonic hearing regarding the

plaintiffs’ motion challenging Armor’s designation of discovery as confidential (ECF

No. 236) and Armor’s motion seeking to strike that motion of the plaintiffs (ECF No.

237).

        Armor’s motion to strike (ECF No. 237) is denied. The plaintiffs’ motion is not a

“pleading,” see Fed. R. Civ. P. 7(a), and therefore Fed. R. Civ. P. 12(f) is inapplicable.

        The plaintiffs’ motion (ECF No. 236) is also denied. In addition to reasons stated

more fully on the record, plaintiffs’ counsel failed to fully comply with his obligation

under Judge Pepper’s protective order (ECF No. 44, § (D)) and Civ. L.R. 37 to meet and

confer in a good faith attempt to reach an accord prior to filing the motion.




        Case 2:16-cv-01703-PP-WED Filed 11/13/18 Page 1 of 2 Document 243
SO ORDERED.

Dated at Milwaukee, Wisconsin this 13th day of November, 2018.



                                      _________________________
                                      WILLIAM E. DUFFIN
                                      U.S. Magistrate Judge




                                2
Case 2:16-cv-01703-PP-WED Filed 11/13/18 Page 2 of 2 Document 243
